       Case 2:20-cv-01304-WJ-CG Document 26 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT DOLAN, et al.,

             Plaintiffs,

v.                                                   No. CV 20-1304 WJ/CG

CIMAREX ENERGY CO.,

             Defendant.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, June 22,

2021, at 2:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

     IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
